12 N.Y.2d 1024 (1963)
The People of the State of New York, Respondent,
v.
George E. Jones, Appellant.
Court of Appeals of the State of New York.
Argued February 26, 1963.
Decided March 28, 1963.
Jack L. Kellogg and Anthony F. Marra for appellant.
Isidore Dollinger, District Attorney (Bertram R. Gelfand and Walter E. Dillon of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order reversed and matter remitted to the Supreme Court, Bronx County,[*] for a hearing upon the authority of People v. Sprague (11 N Y 2d 951). No opinion.
Judge SCILEPPI concurs in result in the following memorandum: I concur on authority of People v. Boundy (10 N Y 2d 518) and People v. Sprague (11 N Y 2d 951). If the question were here as an original one, I would dissent for the reasons stated in the dissenting opinion of Judge FROESSEL in People v. Sprague (supra).
NOTES
[*]  Remission of the case was made to the Supreme Court, Bronx County, in view of the fact that the Bronx County Court was abolished September 1, 1962 (N. Y. Const., art. VI, § 35, subd. a).  [REP.